
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 407
		In the House of Representatives, U.
		  S.,
		
			May 28, 2010
		
		RESOLUTION
		Expressing support for designation of May as
		  National Asthma and Allergy Awareness Month.
	
	
		Whereas allergies are among the most common diseases in
			 the United States;
		Whereas an estimated 50,000,000 or 1 in 5 Americans suffer
			 from all types of allergies;
		Whereas approximately 3,000,000 school-aged children have
			 a food allergy and the number of American children with a peanut allergy
			 doubled between 1997 and 2002;
		Whereas the prevalence of allergies has increased since
			 the early 1980s in the United States across all age, sex, and racial
			 groups;
		Whereas allergies are the most frequently reported chronic
			 condition in children;
		Whereas almost 4,000 people die each year from
			 asthma-related causes, and asthma is a contributing factor in another 7,000
			 deaths every year;
		Whereas allergic reactions can be severe enough to cause
			 death;
		Whereas it is estimated that the cost of allergies is
			 nearly $7,000,000,000 each year;
		Whereas an estimated 20,000,000 or 1 in 15 Americans
			 suffer from asthma, and over 50 percent of asthma cases are
			 allergic-asthma;
		Whereas, due to asthma, each day in America 40,000 people
			 miss school or work, 30,000 people have an attack, 5,000 people visit the
			 emergency room, 1,000 people are admitted to the hospital, and 11 people
			 die;
		Whereas asthma is the most common chronic condition among
			 children, affecting more than 1 of every 20 children;
		Whereas asthma is more common among children (8.9 percent)
			 than adults (7.2 percent);
		Whereas nearly 6,500,000 asthma sufferers are under the
			 age of 18;
		Whereas ethnic differences in asthma prevalence,
			 morbidity, and mortality are highly correlated with poverty, urban air quality,
			 indoor allergens, lack of patient education, and inadequate medical
			 care;
		Whereas asthma accounts for nearly 2,000,000 emergency
			 room visits in the United States each year;
		Whereas each year, asthma accounts for more than
			 10,000,000 outpatient visits and 500,000 hospitalizations;
		Whereas 40 percent of all asthma hospitalizations are for
			 children;
		Whereas asthma is the third-ranking cause of
			 hospitalization among children;
		Whereas among children ages 5 to 17, asthma is a leading
			 cause of school absences from a chronic illness;
		Whereas asthma accounts for an annual loss of more than
			 12,800,000 school days per year, which is approximately 8 days for each student
			 with asthma, and it is estimated that children with asthma spend nearly
			 8,000,000 days per year restricted to bed;
		Whereas the annual cost of asthma is estimated to be
			 nearly $18,000,000,000;
		Whereas the Asthma and Allergy Foundation of America first
			 declared National Asthma and Allergy Awareness Week 25 years ago
			 in May 1984;  
		Whereas each year, the Asthma and Allergy Foundation of
			 America declares May as National Asthma and Allergy Awareness
			 Month; and
		Whereas the month of May 2010 would be an appropriate
			 month to designate a National Asthma and Allergy Awareness
			 Month: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of
			 National Asthma and Allergy Awareness Month;
			(2)supports the
			 designation of a National Asthma and Allergy Awareness
			 Month;
			(3)encourages local
			 communities to raise awareness surrounding the prevalence of asthma and
			 allergies;
			(4)encourages
			 awareness about disparities in asthma cases based on race, ethnicity, and
			 socioeconomic status;
			(5)recognizes and
			 salutes health care professionals that treat asthma- and allergy-related health
			 issues each day; and
			(6)recognizes and
			 reaffirms the Nation's commitment to continued education surrounding asthma and
			 allergy treatment and symptoms and to advancing care for both asthma and
			 allergy conditions.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
